DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-7-22 has been entered.
It is noted that claims 35-37 depend from claim 29 and reads on a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject.  Claims 35-37 are NOT interpreted as a method of treating a disorder associated with oligodendrocyte dysfunction in a mammalian subject.
 Applicant’s amendment filed on 3-7-22 has been entered.  Claims 28-29 and 46-47 have been amended.  Claim 33 has been canceled.  Claims 28-30, 32, 34-37 and 40-49 are pending.  Claims 28-30, 32, 34-37, 40-47 and 49 and a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject (in vivo), and species SEQ ID No. 2 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30, 32, 34-37, 40-47 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivering the BNP61 and BNP63 AAV clones directly to oligodendrocyte in vivo and shows preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons, or intravenous administration of the disclosed clones BNP61-BNP63 to a rat and clone BNP61-BNP63 exhibit the ability to cross the 6-OHDA compromised blood-brain barrier in vivo, does not reasonably provide enablement for directly contacting the oligodendrocyte with an AAV particle, direct delivery to the CNS of a mammalian subject, or intravenously administering an AAV particle to an area of the CNS bordering a compromised blood-brain barrier in a mammalian subject, and the AAV particle exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons, wherein the AAV particle comprising the claimed AAV capsid protein having 25 or fewer amino acid mutation as compared to SEQ ID NO. 2-4 or comprising an amino acid sequence at least 96% identical to one of SEQ ID Nos. 2-4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 28, 40-41 and 49 are directed to a method of delivering a nucleic acid of interest to an oligodendrocyte in vivo or in a mammalian subject by directly contacting the oligodendrocyte with an AAV particle, wherein the AAV particle comprises an AAV vector genome comprising the nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4 (elected species SEQ ID No. 2), that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons.  Claim 40 specifies the amino acid sequence is one of SEQ ID No. 2-4, wherein 25 or fewer amino acids are substituted, deleted and/or inserted.  Claim 41 specifies the amino acid sequence is one of SEQ ID No. 2-4.  Claim 49 specifies the contacting occurs in vivo.
Claims 29-30, 32, 35-37, 42-43 and 46-47 are directed to a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by directly administering to the central nervous system (CNS) of the subject a pharmaceutical composition comprising an AAV particle, wherein the AAV particle comprises an AAV vector genome comprising the nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4 (elected species SEQ ID No. 2), that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons.  Claim 30 specifies the mammalian subject is a human subject.  Claim 32 specifies the AAV particle is delivered directly to the CNS by intrathecal, intracerebral, intraventricular, intranasal, intra-aural, intraocular, or peri-ocular administration of the pharmaceutical formulation or any combination thereof.  Claim 35 specifies the subject has a disorder associated with oligodendrocyte dysfunction.  Claim 36 specifies the disorder associated with oligodendrocyte dysfunction is a demyelinating disease.  Claim 37 lists the disorder associated with oligodendrocyte dysfunction as recited in the claim.  Claim 42 specifies the amino acid sequence is one of SEQ ID Nos. 2-4, wherein 25 or fewer amino acids are substituted, deleted, and/or inserted.  Claim 43 specifies the amino acid sequence is one of SEQ ID Nos. 2-4.  Claim 46 specifies the amino acid sequence is one of SEQ ID Nos. 2-4, wherein 10 or fewer amino acids are substituted, deleted, and/or inserted.  Claim 47 specifies the amino acid sequence is one of SEQ ID Nos. 2-4, wherein 10 or fewer amino acids are substituted with a conservative amino acid substitution.  
Claims 34 and 44-45 are directed to a method of delivering a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject, the method comprising intravenously administering to the subject an AAV particle comprising an AAV vector genome comprising or encoding the nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4 (elected species SEQ ID No. 2), that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons.  Claim 44 specifies the amino acid sequence is one of SEQ ID No. 2-4, wherein 25 or fewer amino acids are substituted, deleted and/or inserted.  Claim 41 specifies the amino acid sequence is one of SEQ ID No. 2-4.  

Nature of the invention: 
A method of delivering a nucleic acid of interest to an oligodendrocyte in vivo or in a mammalian subject by directly contacting the oligodendrocyte with an AAV particle or by directly administering a pharmaceutical formulation comprising the AAV particle to the CNS of the subject, or delivering a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject by intravenously administering to the subject an AAV particle.

The state of the prior art: 
The state or the art of delivering an AAV vector to a particular target cells in a mammalian subject via various administration routes and the AAV vector shows preferential tropism for oligodendrocyte as compared to astrocytes, microglia an neurons was unpredictable at the time of the invention.

The breadth of the claims: 
The claims encompass delivering a nucleic acid of interest to an oligodendrocyte in vivo or in a mammalian subject by directly contacting the oligodendrocyte with an AAV particle, or by directly administering a pharmaceutical formulation comprising the AAV particle to the CNS of the subject, or delivering a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject by intravenously administering to the subject an AAV particle, and the AAV particle exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons, wherein the AAV particle comprising the claimed AAV capsid protein comprising an amino acid sequence at least 96% identical to one or SEQ ID No. 2-4 (elected species SEQ ID No. 2), or having 25 or fewer amino acid mutation as compared to SEQ ID NO. 2-4.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses isolation of clone BNP61 from cells dissociated from the caudate nucleus of a Parkison’s disease rat model by injecting a mutant DNA shuffled AAV capsid library intravenously to the rat model.  BNP61 is a chimera of several AAV serotypes, and it has a >95% tropism for oligodendrocytes with no evidence of astrocyte or microglial transduction and minimal neuronal transduction, which is different from the >95% tropism for neurons of the wild type AAV serotypes ([00229], [00230], p. 62, Example 1).  BNP61-CBh-GFP vector was intravenously administered to mice and the peripheral organs were harvested.  BNL61 did not accumulate in any of the tested peripheral organs (Figure 4, [00232]).  Two weeks after the 6-OHDA treatment, the recombinant virus was administered intravenously to rats.  One month later, the rats were sacrificed and the brains sectioned.  In these two week post treatment rats, substantial gene expression was found in oligodendrocytes and some neurons within the 6-OHDA treated striatum.  After intravenous administration, this novel AAV clone exhibits the ability to cross the 6-OHDA compromised blood-brain barrier, but not the intact blood-brain barrier ([0233], Example 2, p. 63).  Using the same AAV DNA capsid shuffling and in vivo directed evolution process, two additional oligodendrocyte-targeted clones were identified, BNP62 (96% identical to BNP61) and BNP63 (97% identical to BNP61) ([0234], Table 2).  Fig. 6 shows the BNP63 clone transduces oligodendrocytes in the rat piriform cortex.  The BNP63 transduced cells do not co-localize with a cellular marker for astrocytes.  The transduced cells exhibit a clear oligodendrocyte morphology ([00235], p. 64).
The specification fails to provide adequate guidance and evidence for how to directly contact the oligodendrocyte with an AAV particle, direct deliver an AAV particle to the CNS of a mammalian subject, or intravenously administer an AAV particle to an area of the CNS bordering a compromised blood-brain barrier in a mammalian subject, and the AAV particle exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons, wherein the AAV particle comprising the claimed AAV capsid protein having 25 or fewer amino acid mutation as compared to SEQ ID No. 2-4 or comprising an amino acid sequence at least 96% identical to one of SEQ ID Nos. 2-4.  

The unpredictable nature of the art:
The claims encompass delivering a nucleic acid of interest to an oligodendrocyte in vivo or in a mammalian subject by directly contacting the oligodendrocyte with an AAV particle or by directly administering a pharmaceutical formulation comprising the AAV particle to the CNS of the subject, or delivering a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject by intravenously administering to the subject an AAV particle, and the AAV particle exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons, wherein the AAV particle comprising the claimed AAV capsid protein comprising an amino acid sequence at least 96% identical to one or SEQ ID No. 2-4 (elected species SEQ ID No. 2), or having 25 or fewer amino acid mutation as compared to SEQ ID NO. 2-4.  
The independent claim 29 reads on directly administering to the central nervous system (CNS) of the subject.  The dependent claim 32 reads on “wherein the AAV particle is delivered directly to the CNS by intrathecal, intracerebral, intraventricular, intranasal, intra-aural, intraocular, or peri-ocular administration of the pharmaceutical formulation, or any combination thereof”.  The specification fails to provide adequate guidance and evidence for whether intranasal, intra-aural, intraocular, or peri-ocular administration of the pharmaceutical formulation comprising the claimed AAV particle would be able to deliver the nucleic acid of interest to the oligodendrocyte in a subject.  There is no evidence of record that shows intranasal, intra-aural, intraocular, or peri-ocular administration of the pharmaceutical formulation comprising the claimed AAV particle would be able to deliver the nucleic acid of interest to the oligodendrocyte in a subject, and the claimed AAV particle exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons.
Further, the specification only discloses the data regarding BNP61 and BNP63 that shows preferential tropism for oligodendrocyte as compared to astrocytes, microglia and neurons.  The specification only discloses the similarity of BNP62 clone to BNP61 and BNP63 but fail to provide any data regarding its tropism.  Absent specific guidance and evidence, one skilled in the art at the time of the invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.
There are several challenges facing naked DNA or viral delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  
In addition, the claims read on an AAV particle comprising the claimed AAV capsid protein comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4 (elected species SEQ ID No. 2), or having 25 or fewer amino acid mutation (substitution, deletion and/or insertion) as compared to SEQ ID NO. 2-4.  The sequence of SEQ ID No. 2 has 737 amino acid residues and 96% identity to SEQ ID No. 2 constitutes about 30 amino acid residue difference from the amino acid sequence of SEQ ID No. 2.  An AAV capsid protein comprising an amino acid sequence at least 96% identical to SEQ ID No. 2, or having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2 represent a huge number of AAV capsid mutant proteins having different biological functions.  The biological function of a protein was unpredictable from mere amino acid sequence of the protein.  A substitution of a single amino acid in a protein can alter the biological function of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins populate relatively homogeneous conformational ensembles under physiological conditions, significant exceptions continue to emerge. Many biological processes involve extensive re-modeling of protein conformation, including switches from disordered to ordered states. Some natural proteins can even undergo large-scale transitions from one ordered state to another involving major shifts in secondary structure, repacking of the protein core, and exposure of new surfaces.”  “The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.” (p. 1).  Thus, the secondary structure of protein can have major shifts from one physiological condition to another physiological condition.  The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Further, Maqbool et al., 2015 (Biochemical Society Transactions, Vol. 43, No. 5, p. 1011-1017) discuss the function of the substrate-binding protein (SBP) subunit of ATP-binding cassette (ABC) transporters and reports that “subtle changes in binding-site architecture, including changes in side chains not directly involved in ligand co-ordination, can result in significant alteration of substrate range in novel and unpredictable ways” (e.g. Abstract).  When comparing YtfQ and its closest sequence and structural homologue, the D-ribopyranose-binding protein RbsB, introduction of a charge (a phenylalanine in RbsB to an arginine (Arg17) in YtfQ) results in a salt-bridge forming with Asp90, which alters its conformation such that it now points away from the binding pocket.  “The “space” created is where the extended form of the furanose sugars sits.  However, one would have great difficulty in predicting this change from sequence analysis alone.  Overall, although almost half of the binding pocket is conserved, the sugars all sit in different conformations within their respective binding pockets, making it very difficult to predict ab initio what a particular binding pocket is going to recognize beyond being a monosaccharide” (e.g. p. 1012, right column, 1st full paragraph).  Maqbool concludes that “using sequence based analysis, a protein can be placed into one of the clusters and this can give a likely prediction of the overall ‘class’ of substrate that an uncharacterized ABC transporter might recognize.  However, as we have seen, it is then currently almost impossible to make a very accurate prediction about the exact substrates that are bound” (e.g. p. 1016, left column, 1st paragraph).  Clearly, the exact type of substrate the substrate-binding protein (SBP) will bind was unpredictable from mere amino acid sequence analysis.
Cruz et al., 2017 (Methods in Molecular Biology, Vol. 1654, Chapter 5, pp. 55-75) state “protein function is a concept that can have different interpretations in different biological contexts, and the number and diversity of novel proteins identified by large-scale “omics” technologies poses increasingly new challenges” (e.g. Abstract).  “The computational annotation of protein function has therefore emerged as a problem at the forefront of computation and molecular biology.  However, prediction of function from sequence is a considerably more complex enterprise than a simple sequence database search” (e.g. p. 56, 2nd paragraph).  “If two proteins are homologous, it means that they share a common evolutionary origin, but it does not guarantee that these two proteins will have the same function”.  “Concerning about different kinds of homology, in general, functions from ancestral origin tend to be conserved more in orthologs than in paralogs, but frequently distinguishing between them is not a straightforward task and even orthologs may diverge functionally” (e.g. p. 61, 2nd paragraph).  “Further, even for unknown proteins that’s function can be determined automatically, there are many reasons that makes this a complex task: protein function can be studied from its molecular role to its metabolic or phenotypic effect in the whole cell; the experimental characterization of a protein is performed at a particular condition of temperature, pH, ligands concentration, etc., frequently given just partial description of its function; proteins are often multifunctional…; annotation errors may occur due to experiment interpretation; and protein function is generally associated to gene names, difficult to predict in diverse isoforms” (e.g. p. 71, 1st paragraph).
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  The specification only discloses in these two week post treatment rats, substantial gene expression was found in oligodendrocytes and some neurons within the 6-OHDA treated striatum.  After intravenous administration, this novel AAV clone exhibits the ability to cross the 6-OHDA compromised blood-brain barrier, but not the intact blood-brain barrier ([0233], Example 2, p. 63).  The specification discloses BNP61 and BNP63 have preferential tropism for oligodendrocyte as compared to astrocytes, microglia and neurons.  Different AAV capsid mutant proteins differ in their biological functions and it was unpredictable at the time of the invention whether those different AAV capsid mutant proteins would render the AAV particle preferential tropism for oligodendrocytes or enable the AAV particle to cross the compromised BBB to reach the target oligodendrocyte in CNS in a subject. The specification fails to provide adequate guidance and evidence for whether the claimed AAV capsid mutant proteins, which is at least 96% identical to SEQ ID No. 2 or having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2, would have preferential tropism for oligodendrocyte as compared to astrocytes, microglia and neurons other than the disclosed BNP61 and BNP63 clones.  
Further, there is no evidence of record that demonstrates delivery of a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier in a mammalian subject by intravenous administration of an AAV particle having the claimed AAV capsid mutant protein other than the disclosed BNP61-BNP63 clones.  The biological function of a protein was unpredictable from mere amino acid sequence at the time of the invention.  The claims read on AAV particles comprising numerous different AAV capsid mutant proteins.  It is unclear whether the various AAV particles having different mutant capsid proteins as claimed would be able to cross a compromised blood-brain barrier in a mammalian subject so as to reach the oligodendrocytes in the CNS of the subject.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to identify various type of mutations of the claimed AAV capsid mutant proteins, preparation of the various types of AAV capsid mutant proteins, preparation of the AAV particles comprising the various types of AAV capsid mutant proteins and the nucleic acid of interest within the AAV particles, delivery of the AAV particles to a mammalian subject via direct contacting the oligodendrocyte or direct administration to the CNS, including intranasal, intra-aural, intraocular, peri-ocular, and intravenous administration, trial and error experimentation to determine which administration route would be able to deliver a nucleic acid of interest to an oligodendrocyte in a mammalian subject, trial and error experimentation to determine whether intravenous administration of the claimed AAV particles would be able to deliver a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject, and trial and error experimentation to determine whether the AAV particle comprising various types of AAV capsid mutant proteins would exhibit preferential tropism for oligodendrocyte as compared to astrocyte, microglia and neurons. 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Applicant argues that the specification discloses two additional clones, BNP62 and BNP63, each identified by the same selective method as BNP61 (Example 3), which used PCR rescue to identify clones from the caudate nucleus of a rat model of PD, originally administered by intravenous injection.  This process specifically selected AAV virions with capsid proteins that could traverse a compromised BBB in a mammalian subject.  Fig. 3 and 6 verifies that BNP63 exhibits the same preferential tropism for oligodendrocytes as established for BNP61.  One of skill in the art would be able to determine amino acid sequence of the AAV capsid that confer the indicated property of preferential tropism for oligodendrocytes as recited in the claim through no more than routine experimentation in view of the teachings of the specification and examples (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112, first paragraph, rejection and the following reasons.
The claims read on an AAV particle comprising the claimed AAV capsid protein comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4 (elected species SEQ ID No. 2), or having 25 or fewer amino acid mutation (substitution, deletion and/or insertion) as compared to SEQ ID No. 2-4.  The sequence of SEQ ID No. 2 has 737 amino acid residues and 96% identity to SEQ ID No. 2 constitutes about 30 amino acid residue difference from the amino acid sequence of SEQ ID No. 2.  An AAV capsid protein comprising an amino acid sequence at least 96% identical to SEQ ID No. 2, or having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2 represent a huge number of AAV capsid mutant proteins having different biological functions.  The biological function of a protein was unpredictable from mere amino acid sequence of the protein.  A substitution of a single amino acid in a protein can alter the biological function of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  The specification only discloses in these two week post treatment rats, substantial gene expression was found in oligodendrocytes and some neurons within the 6-OHDA treated striatum.  After intravenous administration, this novel AAV clone exhibits the ability to cross the 6-OHDA compromised blood-brain barrier, but not the intact blood-brain barrier ([0233], Example 2, p. 63).  The specification discloses BNP61 and BNP63 have preferential tropism for oligodendrocyte as compared to astrocytes, microglia and neurons.  The specification fails to provide adequate guidance and evidence for whether the claimed AAV capsid mutant proteins, which is at least 96% identical to SEQ ID No. 2 or having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2, would have preferential tropism for oligodendrocyte as compared to astrocytes, microglia and neurons other than the disclosed BNP61 and BNP63 clones.  
Further, there is no evidence of record that demonstrates delivery of a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier in a mammalian subject by intravenous administration of an AAV particle having the claimed AAV capsid mutant protein other than the disclosed BNP61-BNP63 clones.  The biological function of a protein was unpredictable from mere amino acid sequence at the time of the invention.  The claims read on AAV particles comprising numerous different AAV capsid mutant proteins.  It is unclear whether the various AAV particles having different mutant capsid proteins as claimed would be able to cross a compromised blood-brain barrier in a mammalian subject so as to reach the oligodendrocytes in the CNS of the subject.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632